Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-6 drawn to a vehicle pillar in the reply filed on February 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “located in a part other than the windshield-opposed part” in line 5 of claim 4 is considered to be indefinite.  The disclosure does not describe the joint part as being located within a part.  The joint part is described as being –positioned- in a location other than the location where the windshield opposes the window.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 5 U.S.C. 103 as being unpatentable over Tanka et al US Patent Application Publication No. 20190152419 in view of Miss et al. WO 2018/099744 (US Patent Application Publication No. 2019/0283100).
The applied reference Tanaka 2019/0152419 has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and 
The Tanaka publication disclose a vehicle front pillar comprising a front-side front pillar 26 and a rear-side front pillar 28 disposed apart from each other in a longitudinal direction of a vehicle, wherein the front-side front pillar is formed in a pipe-like shape (30, 32).  The front-side front pillar 26 comprises a first pillar part (in figure 1 unnumbered section of forward pillar 26 below cross-section lines 2---2) having a first circumference, and a second pillar part in figure 1 (unnumbered section of forward pillar 26 above cross-section lines 2---2) having a second circumference different from the first circumference.
	The claimed invention is distinguishable from Tanaka’ front pillar by its recitation of the front-side front pillar being constructed of  a plate member in which the plate member faces are joined to each other.
	The Miss et al publication discloses a method of manufacturing an A-pillar from a plurality of tubular pipe parts (3, 4, 5).  Wherein each tubular section (3, 4, 5) is constructed from metal plates folded around with the end faces of the plate being welded together into a pipe, see paragraph #6.  The tube sections are rolled into a semi-finished profile then hydro formed as desired, paragraph #40.
	It is deemed to have been obvious to one of ordinary skill in the art to constructed Tanaka’s front forward pillar from a plurality of pipe parts wherein the pipe parts are formed by connecting the end faces of a plate together and then welding the pipe parts together as taught by Miss et al. so as to reduce costs (paragraph #21 in Miss).



In regard to claim 5, as seen in figure 1 of Tanaka the front-side front pillar 26 upper second part has at least a circumference is at least 1.1 times the first part’s circumference. 

In regard to claim 6, as seen in figure 1 of Tanaka the front-side front pillar 26 upper second part has at least a circumference is at least 1.2 times the first part’s circumference. 


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art references listed in the attached USPTO form 892 are cited for their vehicle pillar construction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/            Examiner, Art Unit 3612                                                                                                                                                                                                 
/JASON S MORROW/             Primary Examiner, Art Unit 3612